Title: To Benjamin Franklin from David Hartley, 1 September 1779
From: Hartley, David
To: Franklin, Benjamin


To Dr F
Sept 1. 1779
Yours of August 20th recd. I entirely agree with you in all the Sentiments of humanity wch you express & shall always most heartily concur with you in every endeavour to lessen the Miseries attending the State of war. I will to the best of my power recommend your propositions respecting the most facile & expeditious method of releasing prisoners of war, & when I get any final answer from government here I will transmitt it to you.— I had heard the report wch you mention of Capt. Cunningham but as I now find that he is sent to Plymouth in the common state with the other prisoners I conclude that the report has no real foundation. I will take care to make known the circumstance of his having acted under a Commission together with his conduct towards the prisoners wch he has taken himself. In general I can only say that from the Conversations that I have had with the Commissioners of Sick & Hurt, that I see no reason to expect any thing like butchery in Cold blood.— There is an officer whom I do not personally know Capt Joseph Tathwell of his My’s sloop the Swift. I am desired by the board of Sick & Hurt to apply to you upon his account. I understand that he entered into a Parole at Philadelphia to negotiate the exchange of himself & his Crew against Capt. Harris & his Crew. When he came to England he found Capt. Harris exchanged & the Crew taking their turns in Exchange so as to defeat all possible completion of the intended specific bargain viz Capt Tathwell & Crew against Capt Harris & Crew. The request therefore wch I have to transmitt to you is that Captain Tathwell under these circumstances may be considered by you as discharged from his Parole. I have nothing farther yet in commission respecting the English & french prisoners.
I am &c
DH:
